DETAILED ACTION
Status of the Claims
	Claim 7 is cancelled. Claims 1-6 and 8-15 are pending in this application. Claims 8-15 remain withdrawn. Claims 1-6 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from the foreign applications IN201921005029 filed on 02/08/2019.
Objections Withdrawn
The objections over claims 2 and 5 are withdrawn per Applicant’s amendment of fixing minor informalities. 
Objections Maintained
Claim 4 is objected to because of the following informalities:  
In claim 4, “carboxymehtyl cellulose” needs to say “carboxymethyl cellulose”. 
Appropriate correction is required.

Rejections Withdrawn
The 112b rejection over claim 4 is withdrawn per Applicant’s amendment of both claims 1 and 4, fixing the issue of carbopol not being a polysaccharide. 
The USC 102 rejection over claims 1-2 over Bhattacharyya is withdrawn per Applicant’s amendment of instant claim 1, adding the “wherein the nanocomposite formulation is formulated in the form of gel, pellets, flakes, powder, coated on patch/fabric, or developed as hemostatic uniform/garments through stitching” limitation. 
The USC 103 rejection over claims 1 and 3 over Bhattacharyya is withdrawn per Applicant’s amendment of instant claim 1, adding the “wherein the nanocomposite formulation is formulated in the form of gel, pellets, flakes, powder, coated on patch/fabric, or developed as hemostatic uniform/garments through stitching” limitation. 

Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural compositions. 
All of the components of the compositions recited in claims 1-6 contain products that occur naturally. Atanu Bhattacharyya (First Identification of Nanoparticles on Thorax, Abdomen and Wings of the Worker Bee Apis Dorsata Fabricius, J. Apic. Sci., Vol. 60, No. 1, 2016, previously cited) (Hereinafter Bhattacharyya) discloses the presence of nanoparticles on the body of the honeybee Apis dorsata Fabricius (abstract). Bhattacharyya shows that the Indian rock honey bee Apis dorsata possess calcium silicate and calcium phosphate nanoparticles on its body surface of 5-50 nm in diameter (abstract).  Bhattacharyya shows the presence of O, Si, P and Ca in the nanoparticles (Fig 6). Bee Health (Bee Health, Anatomy of the Honey Bee, publication date: 08/20/2019) (Hereinafter Bee Health) provides the evidence that honey (worker) bees’ exoskeleton’s main component is chitin (polysaccharide) (page 2). Thus, the outer layer of worker bees contains nanocomposites comprising at least one calcium silicate and at least one polysaccharide so a combination of phosphorus-calcium-silicate nanoparticles in a biopolymeric matrix (chitin) limitation is met. Regarding claim 4, Gellan (Gellan – an overview, ScienceDirect Topics, downloaded in September 2021) (Hereinafter Gellan) provides evidence that gellan, xanthan and alginate are naturally occurring (pages 4-5, table 1). Carboxymethyl cellulose and carbopol are not naturally occurring but since they are not required (listed as optional) and since other options comprise naturally occurring gellan, xanthan and alginate, claim 4 is also rejected. The other limitations in the claims are to amounts and those don’t change the products of nature to have markedly different characteristics or significantly more. In regards to claim 1, forms like gel, powder and dry flakes only define the product by its shape and do not provide significantly more to the products of nature as they are just in crushed form (in the case of dry flakes and powder) or in liquid (in the case of gel). That being said, “coated in patch/fabric” or “developed as hemostatic uniform/garments through stitching” are interpreted as non-natural forms but since they are optional, the rejection stands. Regarding the newly added limitation of “wherein the calcium-silicate nanoparticles are mixed with the polysaccharide or the Carbopol”, which is a process step. Thus, the instant claim is now a product by process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The step of mixing polysaccharide with calcium-silicate does not structurally differentiate the instant composition from the Bhattacharyya’s natural product of combination of phosphorus-calcium-silicate nanoparticles in a biopolymeric matrix. Regarding the “for use in hemostasis” language, it is interpreted as intended use which does not constitute a functional limitation (MPEP 2111.02). Regarding concentrations, amounts may be dictated by just having certain amounts of natural products.  The specification does not provide how combining the natural products will offer significantly more to what is offered by the natural products individually.  Thus, the claims contain combined naturally occurring products with no markedly different characteristics in claims 1-6, and are not offered significantly more by the mentioned limitations in claims 1-6. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joerg Lahann et al (US 20170112949 A1, publication date: 04/27/2017, previously cited) (Hereinafter Lahann). 
Nanocomposite formulation is read as a composition that can be used to form nanocomposite or is a nanocomposite, but is not necessarily in nanocomposite form.  Note the applicant defines what a nanocomposite is in paragraph 11 of the instant specification (the nanoparticles in a biopolymeric matrix).  In paragraph 12 of the instant specification, it is provided that the formulation takes nanocomposite form when contacted with the blood.  
Regarding claim 1, Lahann teaches nanoparticles comprising a biodegradable polymer (claim 1) wherein the biodegradable polymer is a polysaccharide (claim 5). Lahann also teaches the nanoparticles to comprise a calcium and phosphate containing component as calcium glycerophosphate, dicalcium phosphate, tricalcium phosphate and calcium sodium phosphosilicate (a composition containing calcium silicate and sodium phosphate) (claim 18). Regarding the “for use in hemostasis” language, it is interpreted as intended use which does not constitute a functional limitation (MPEP 2111.02). Regarding the form limitations, Lahann teaches gel (para 90) and powder (para 74). Regarding the newly added limitation of “wherein the calcium-silicate nanoparticles are mixed with the polysaccharide or the Carbopol”, which is a process step. Thus, the instant claim is now a product by process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, Lahann teachings are still anticipatory over the instant claim since the structure implied by the process does not differentiate the instant composition from the Lahann teachings. Lahann teaches a composition comprising polysaccharide and calcium silicate (discussed above) which would be mixed together in the composition. 
Regarding claim 4, Lahann teaches the abovementioned polysaccharide to be carboxymethyl cellulose (claim 5). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 5 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Joerg Lahann et al (US 20170112949 A1, publication date: 04/27/2017, previously cited) (Hereinafter Lahann).
Regarding claim 1, Lahann teaches as discussed above. 
Regarding claim 2, Lahann teaches nanoparticles average size as greater than or equal to about 10 nm to less than or equal to about 300 nm (para 67). The instant invention range of 40-150 nm is within the range of the Lahann teaching of 10-300 nm.
Regarding claim 5, Lahann teaches the calcium containing component to be present at greater than or equal to about 1% to less than or equal to about 5% by weight after incorporation into the nanoparticle (para 86). Calcium containing component comprises calcium silicate as discussed above. Thus, Lahann teaches at least overlapping range with its 1-5 wt % compared to the instant invention’s 4-7% w/v (MPEP 2144.05). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Lahann to arrive at the instant invention. Even though there isn’t a specific embodiment that teaches instant invention’s ranges for nanoparticle diameter and % of calcium silicate nanoparticles, the specification provides the guidance for one to achieve the instant invention ranges. 

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yan Deng et al (WO 2013034421 A2, publication date: 03/14/2013, previously cited) (Hereinafter Deng).
Nanocomposite formulation is read as a composition that can be used to form nanocomposite or is a nanocomposite, but is not necessarily in nanocomposite form.  Note the applicant defines what a nanocomposite is in paragraph 11 of the instant specification (the nanoparticles in a biopolymeric matrix).  In paragraph 12 of the instant specification, it is provided that the formulation takes nanocomposite form when contacted with the blood.  
Regarding claim 1, Deng teaches a calcium silicate composite material (page 8 line 26) wherein the diameter for the calcium source to be from 1 nm to 50 microns (page 9 lines 1-4) which comprises sizes for nanoparticles. Deng also teaches polysaccharides to be in the composition as thickeners such as carboxymethyl cellulose, calcium alginate or xanthan gum (claim 4, page 14 lines 21-23). Deng teaches its invention to also comprise calcium phosphate (claim 1) thus meeting the phosphorus limitation for the nanocomposite formulation definition provided in the instant application specification. Regarding the “for use in hemostasis” language, it is interpreted as intended use which does not constitute a functional limitation (MPEP 2111.02). Deng also teaches its formulation to be powder (page 2 line 30) or gel (page 3 line 2).
Regarding claim 2, Deng teaches the diameter for the calcium source to be from 1 nm to 50 microns (page 9 lines 1-4) which comprises sizes for nanoparticles. The instant range of 40-150 nm is within the range of 1 nm-50 micron of the Deng invention. 
Regarding claim 4, Deng teaches polysaccharides such as carboxymethyl cellulose, calcium alginate or xanthan gum (claim 4, page 14 lines 21-23).
Regarding claim 5, Deng teaches from 0.1 to 60% by weight of the calcium source (page 9 line 21-22), preferred calcium source being calcium silicate (page 9 line 4). The instant range of 4-7% w/v is within the 0.1 to 60% range taught by Deng. 
Regarding claim 6, Deng teaches carboxymethyl cellulose, calcium alginate or xanthan gum to be in the range of 0.1 to 8% (page 15 line 12). The instant range of 0.1-2% w/v is within the range of 0.1 to 8% taught by Deng. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Deng to arrive at the claimed invention. Even though Deng doesn’t teach a specific embodiment that meets all of the instant invention limitations, the specification provides the ranges that cover the instant invention’s ranges. Thus, one would achieve the instant invention via relying on the specification of Deng with a reasonable expectation of success. 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Heo Sun Jin et al (KR20090104475A, publication date: 10/06/2009, previously cited) (Hereinafter Jin) and Chang Jiang Lin (CN1800103A, publication date: 06/04/2008, previously cited) (Hereinafter Lin). 
Nanocomposite formulation is read as a composition that can be used to form nanocomposite or is a nanocomposite, but is not necessarily in nanocomposite form.  Note the applicant defines what a nanocomposite is in paragraph 11 of the instant specification (the nanoparticles in a biopolymeric matrix).  In paragraph 12 of the instant specification, it is provided that the formulation takes nanocomposite form when contacted with the blood.  
Regarding claim 1, Jin teaches a nanoparticle-biodegradable polymer composite (abstract) wherein the biodegradable polymer is a polysaccharide (page 2, description) and the nanoparticle is either calcium phosphate based (claim 3) or calcium silicate based (claim 3). Regarding the “for use in hemostasis” language, it is interpreted as intended use which does not constitute a functional limitation (MPEP 2111.02). Jin also teaches a gel form (page 4).
Regarding claim 2, Jin teaches calcium silicate nanoparticles with particle size of 50-100 nm wide and 200-300 nm long. Thus, the width reported by Jin meets the instant claim’s size limitation. 
Regarding claim 1, Jin doesn’t teach the nanoparticle to have both phosphorus and silicon sources together. 
Regarding claim 1, Lin teaches a calcium silicate/beta-tricalcium phosphate composite powder (claim 1) as a nanometer complex (nanocomposite, nanoparticle) (abstract). Thus, Lin teaches a nanoparticle comprising calcium, silicon, and phosphorus (claim 1). Lin also teaches powder (claim 1).
Regarding claim 2, Lin teaches a particle size of 60 nm (embodiment 2). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Jin and Lin to arrive at the claimed invention. Jin teaches its composition to be used to form “new bone tissue in a short time by promoting breeding of the bone cell” (abstract). Lin also discusses at length its invention’s relevance to bone engineering such as mentioning “bone conduction and the osteanagenesis that promotes biomaterial, and promotes that material forms chemical bonding effect closely with soft/sclerous tissues” (page 2, background technology). Lin teaches its invention to “use composite nano-powder that method of the present invention prepares with the contrast of document reported method, plurality of advantages is arranged: preparation is simple, with low cost and be convenient to promote; Favorable dispersity, the grain-size of composite granule are tiny; compositely proportional is controlled; The composite nano-powder for preparing has better sintering activity. Use the calcium silicate/beta-tricalcium phosphate composite powder that the inventive method prepares, can be used for the preparation of aspects such as sclerous tissues's impairment renovation material, vitro tissue cultivation solid support material” (page 3, summary of the invention). For at least these reasons, one would be motivated to incorporate the teachings of Lin into the teachings of Jin with a reasonable expectation of successfully achieving the instant invention. 

Claim 3 in addition to claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Heo Sun Jin et al (KR20090104475A, publication date: 10/06/2009, previously cited) (Hereinafter Jin), Chang Jiang Lin (CN1800103A, publication date: 06/04/2008, previously cited) (Hereinafter Lin) and A. P. Solonenko et al (Synthesis of Calcium Phosphate and Calcium Silicate Composites, Russian Journal of Inorganic Chemistry, 2018, Vol. 63, No. 8, pp. 993–1000, previously cited) (Hereinafter Solonenko). 
Regarding claim 1, Jin and Lin teach as discussed above. 
Regarding claim 3, Lin teaches contents for CaO (51%), SiO2 (26%) and P2O5 (23%) (table 1) but doesn’t specifically disclose individual amounts for Ca, O, P and Si. 
Regarding claim 3, Solonenko teaches composites based on calcium phosphates (CPs) and calcium silicates (CSs) wherein nanosized crystallites are form (meeting nanocomposite limitation) (abstract). Solonenko discloses wt % amounts of precipitates for various samples as 31.4+/-0.4 for Ca, 3.3+/-0.1 for P and 17.0+/-0.3 for Si (table 2, sample C2). Since oxygen doesn’t precipitate, the remaining percentage of about 48% for O. For Ca, P and O, Solonenko meets the instant claim’s range requirements. For Si, Solonenko’s 17% is slightly under the lower value of the instant range being 20%. However, Solonenko teaches another embodiment (C0) where the Si amount is reported as 18.8+/-0.7 which has an upper range of 19.5% which is about 20%, thus teaching overlapping range with the instant range of 20-50%. Absent evidence of criticality, the instant claim range limitations are met.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Jin, Li and Solonenko to arrive at the instant invention. Li provides the motivation as discussed above. Solonenko also teaches the importance of both calcium phosphate and calcium silicates by disclosing “the formulations proposed by now comprise either individual calcium phosphates (CPs) or calcium silicates (CSs), or both. The latter include bioglasses and glass ceramics, which have high bioactivity and biocompatibility due to the similarity of the chemical composition of CPs to the mineral matter of the bone matrix, on the one hand, and a positive effect of ions on osteosynthesis processes in vivo, on the other. Advances in biositale design have stipulated an ever-increasing interest to CP and CS composites in other physical forms” (page 993 left column). Solonenko teaches “the possibility of manufacturing composites based on amorphous and crystalline CPs and CSs with variable component contents in a one-step method comprising a consecutive precipitation of salts from aqueous solutions” (page 994 left column). One would be motivated to incorporate the teachings of Li and Solonenko into the teachings of Ji with a reasonable expectation of successfully achieving the instant invention. 
Response to Arguments
	Applicant’s remarks filed on 03/14/2022 will now be addressed. 
	Applicant’s arguments against objections and rejections that are withdrawn are now moot. 
	Regarding the USC 101 rejection, Applicant argues the following:
	“Applicant respectfully submits that, as disclosed in Examples 1-11 of the specification, the claimed nanocomposite formulation is fabricated using a solvent free process under different conditions. These nanoparticles are synthesized in the laboratory and characterized using Scanning electron microscopy (SEM), EDAX. These nanoparticles are further used in preparation of hemostatic gel, pellet, flakes, powder and bandage which is never done before. Its hemostatic activity was demonstrated in vitro. As disclosed in Examples 1-11 of the specification, the claimed nanocomposite formulation results in markedly different characteristics, and offers significantly more, and thus is NOT directed to natural compositions. 
Applicant respectfully submits that the invention as recited in claims 1-3 and 5-6 involves markedly different characteristics, and is sufficient to amount to significantly more than the judicial exception. 
In addition, as discussed below with regard to the 35 U.S.C. 102 and 103 rejections, several of the claim features are not taught or suggested by the prior art, so the features cannot be characterized as "natural". For at least these reasons, the claimed formulation is NOT directed to natural compositions”. 
This argument is acknowledged but not found persuasive. While it is understood that the instant invention is synthesized in the lab and thus has a different production method compared to Bhattacharyya teachings, the instant invention is directed to a composition and patent eligibility is determined based on the functional limitations provided by the instant claim that effects structure. The instant claim fails to provide a structural difference compared to the natural product found in Bhattacharyya. Regarding Applicant’s markedly different characteristics explanation, while it is true that the instant specification disclosures contain teachings regarding showing superiority of the instant composition to celox®, this is not the appropriate natural counterpart to provide such evidence. Celox contains alcohol and is not the natural counterpart for the instant composition to determine whether the instant compositions have markedly different characteristics. It is important to note that “if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception” (MPEP2106.04(c) I). Thus, the markedly different characteristics analysis was not being done for previous instant claim 1, since it was itself, naturally occurring. The markedly different characteristics analysis was being done for previous instant claim 7 (now incorporated into instant claim 1) which claimed specific forms. As discussed above, forms like gel, powder and dry flakes only define the product by its shape and do not provide significantly more to the products of nature as they are just in crushed form (in the case of dry flakes and powder) or in liquid (in the case of gel). The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterpart(s) to the nature-based product MPEP2106.04(c). The naturally occurring counterpart in its natural state is Bhattacharyya’s teaching of nanoparticles on the body of the honeybee Apis dorsata Fabricius. There is no evidence that the instant invention which is deemed as a nature-based product has any markedly different characteristics compared to its natural counterpart. For example, In Ambry Genetics, the court identified claimed DNA fragments known as "primers" as products of nature, because they lacked markedly different characteristics. University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). The claimed primers were single-stranded pieces of DNA, each of which corresponded to a naturally occurring double-stranded DNA sequence in or near the BRCA genes. The patentee argued that these primers had markedly different structural characteristics from the natural DNA, because the primers were synthetically created and because "single-stranded DNA cannot be found in the human body". The court disagreed, concluding that the primers’ structural characteristics were not markedly different than the corresponding strands of DNA in nature, because the primers and their counterparts had the same genetic structure and nucleotide sequence. 774 F.3d at 760, 113 USPQ2d at 1243-44. The patentee also argued that the primers had a different function than when they are part of the DNA strand because when isolated as a primer, a primer can be used as a starting material for a DNA polymerization process. The court disagreed, because this ability to serve as a starting material is innate to DNA itself, and was not created or altered by the patentee (MPEP2106.04(c) II C 2). 
Regarding the USC 102 over claim 1 and 4 over Lahann, Applicant argues the following: 
“Lahann teaches nanoparticles for detecting and/or treating one or more active carious lesions or microcavities in teeth of a subject (abstract), comprising a biodegradable polymer (claim 1) wherein the biodegradable polymer is a polysaccharide (claim 5). Lahann also teaches the nanoparticles to comprise a calcium and phosphate containing component as calcium glycerophosphate, dicalcium phosphate, tricalcium phosphate and calcium sodium phosphosilicate (a composition containing calcium silicate and sodium phosphate) (claim 18). 
However, nowhere in Lahann discloses or teaches a nanocomposite formulation for use in hemostasis comprising: at least one calcium-silicate in the form of nanoparticles and at least one polysaccharide of gellan or a carbopol, wherein the calcium-silicate nanoparticles are mixed with the polysaccharide or the carbopol, and wherein the nanocomposite formulation is formulated in the form of gel, pellets, flakes, powder, coated on patch/fabric, or developed as hemostatic uniform/garments through stitching”. 
This argument is acknowledged but not found persuasive. The rejection covers claims 1 and 4 where “gellan” is not required. Lahann teaches carboxymethyl cellulose which is alternative to gellan to anticipate instant claim 4. All other limitations are taught by Lahann which is discussed above in the rejection. 
Regarding the USC 103 rejection over claims 1-2 and 4-6 over Deng, the USC 103 rejection over claims 1-2 over Jin and Lin, the USC 103 rejection over claims 1 and 3 over Jin, Lin and Solonenko, Applicant argues the following:
“Deng teaches a calcium silicate composite material (page 8 line 26) wherein the diameter for the calcium source to be from 1 nm to 50 microns (page 9 lines 1-4) which comprises sizes for nanoparticles. Deng also teaches polysaccharides to be in the composition as thickeners such as carboxymethyl cellulose, calcium alginate or xanthan gum (claim 4, page 14 lines 21-23). 
Jin teaches a nanoparticle-biodegradable polymer composite (abstract) wherein the biodegradable polymer is a polysaccharide (page 2, description) and the nanoparticle is either calcium phosphate based (claim 3) or calcium silicate based (claim 3). 
However, neither Deng nor Jin fails to discloses a nanocomposite formulation for use in hemostasis comprising: at least one calcium-silicate in the form of nanoparticles and at least one polysaccharide or a carbopol, wherein the calcium-silicate nanoparticles are mixed with the polysaccharide or the carbopol, and wherein the nanocomposite formulation is formulated in the form of gel, pellets, flakes, powder, coated on patch/fabric, or developed as hemostatic uniform/garments through stitching, as recited in claim 1 of the present application. 
Neither Lin nor Solonenko, alone or in combination, remedy the above noticed deficiencies of Deng and Jin. Moreover, each of Lin and Solonenko is relied on for the features appearing in some dependent claims”. 
This argument is acknowledged but not found persuasive. All of the instant limitations are met which are discussed above. If the Applicant is referring to the newly added limitation of “wherein the calcium-silicate nanoparticles are mixed with the polysaccharide or the Carbopol”, this is a product-by-process limitation which does not differentiate the instant invention from the prior art on record. For example, Jin’s teaching of gel form and/or Lin’s teaching of powder forms, would result in the two components being mixed. 
For the reasons above, the rejections that are maintained are deemed appropriate. 

Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A./               Examiner, Art Unit 1613              

/MARK V STEVENS/               Primary Examiner, Art Unit 1613